DETAILED ACTION

	This Office Action is in response to Applicant’s Amendment dated 12/15/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-8, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Fujoka et al [US 2018/0178493] in view of Han et al [US 2017/0263887]
►	With respect to claims 1-4, 6-8, Fujoka et al (figs 5 & 11, text [0001]-[0076]) discloses a display device comprising:
	a substrate (210, figs 5,11 & 14) comprising a first region (region of substrate 210 containing display 220), a second region (region of substrate 210 containing peripheral region 300), and a bending region (foldable portion 250 of substrate 210, fig 14), the bending region connecting the first region and the second region to each other;
	a display unit (220) which displays an image, the display unit disposed on a first surface of the substrate in the first region thereof;

in the first region of the substrate, a first passivation layer (120/111, fig 14: 120/111 as a part of protective element 10 functions the first passivation layer) which is adhesive and directly disposed on the second surface of the substrate,
in the second region of the substrate, a second passivation layer (120/113, fig 14:   120/111 as a part of protective element 10 functions the second passivation layer) which is adhesive and directly disposed on the second surface of the substrate,
at the bending region, the first passivation layer separated from the second passivation layer to form a space therebetween which exposes the substrate to outside of the adhesive passivation layer,
	wherein among the first passivation layer and the second passivation layer which form the space therebetween which exposes the substrate:
both the first passivation layer and the second passivation layer which are adhesive include includes a photocurable resin which is cured (text [0031]-[0033], [0057]);
the second passivation layer defines an end which is closest to the bending region of the substrate;
the first passivation layer defines an end which is closest to the bending region of the substrate;
	wherein the first passivation layer and the second passivation layer are each in contact with the second surface of the substrate, in the first region and the second region thereof, respectively;

	wherein the photocurable resin includes at least one cured product including an acrylate polymer, a polyurethane, and an acrylate compound including a SiO (text [0033]); wherein the photocurable resin includes at least one of an acrylic resin, a butyl rubber, a vinyl acetate resin, an ethylene vinyl acetate resin, a natural rubber, a nitrile, a silicate resin, a silicone rubber, and a styrene block polymer.  
	Fujoka et al does not expressly teach the end of the portion of the first passivation layer is inclined toward the second surface of the substrate, along a direction from the first region to the bending region and the end of the portion of the second passivation layer is inclined toward the second surface of the substrate, along a direction from the second region to the bending region.
	However, Han et al (fig 4, text [0082]-[0085]) teaches the end of the first passivation layer (protective film 170)  is inclined toward the second surface of the substrate, along a direction from the first region to the bending region(see sidewall 170a of opening 170OP)  and the end of the second passivation layer (protective film 170) is inclined toward the second surface of the substrate, along a direction from the second region to the bending region  (see sidewall 170b of opening 170OP) to provide the display device with reduced amount of stress problem (see text [0084])
	Therefore, before effective filing date of the claimed invention, it would have been obvious for those skilled in the art to modify the display device of Fujoka et al by having the end of the first passivation layer and the end of the second passivation layer being inclined as being claimed, per taught by Han, to provide a better bendable display device with less problem of separation of passivation (protective) layers.
With respect to claim 5, the claimed thickness of the first passivation layer would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 233, 235 (CCPA 1955). Furthermore, it appears that these changes produce no functional differences and therefore would have been obvious. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
►	With respect to claim 15, Fujoka et al (figs 5, 11 & 11, text [0001]-[0076]) discloses a display device comprising:
	a substrate (210, figs 5,11 & 14) comprising a first region (region of substrate 210 containing display 220), a second region (region of substrate 210 containing peripheral region 300), and a bending region (foldable portion 250 of substrate 210, fig 14), the bending region connecting the first region and the second region to each other;
	a display unit (220) which displays an image, the display unit disposed on a first surface of the substrate in the first region thereof;
	an adhesive passivation layer (10, text [0031]) directly on a second surface of the substrate which opposite to the first surface thereof, the adhesive passivation layer (fig 14) comprising:
in the first region of the substrate, a first passivation layer (120/111, fig 14: 120/111 as a part of protective element 10 functions the first passivation layer) which is adhesive and directly disposed on a second surface of the substrate which is opposite to the first surface of the substrate, the first passivation layer defining an end thereof closest to the bending region of the substrate,
in the second region of the substrate, a second passivation layer (120/113, fig 14: 120/111 as a part of protective element 10 functions the second passivation layer) 
at the bending region, the first passivation layer separated from the second passivation layer to form a space therebetween which exposes the substrate to outside of the adhesive passivation layer,
	Fujoka et al does not expressly teach the end of the first passivation layer is inclined toward the second surface of the substrate, along a direction from the first region to the bending region and the end of the second passivation layer is inclined toward the second surface of the substrate, along a direction from the second region to the bending region.
	However, Han et al (fig 4, text [0082]-[0085]) teaches the end of the first passivation layer (protective film 170) is inclined toward the second surface of the substrate, along a direction from the first region to the bending region (see sidewall 170a of opening 170OP) and the end of the second passivation layer (protective film 170) is inclined toward the second surface of the substrate, along a direction from the second region to the bending region (see sidewall 170b of opening 170OP) to provide the display device with reduced amount of stress problem (see text [0084])
	Therefore, before effective filing date of the claimed invention, it would have been obvious for those skilled in the art to modify the display device of Fujoka et al by having the end of the first passivation layer and the end of the second passivation layer being inclined per taught by Han to provide a better bendable display device with less problem of separation of passivation (protective) layers.
►	With respect to claim 16, Fujoka et al substantially discloses the claimed display device including the first passivation layer corresponds to the display unit and is contact with the second surface of the substrate in the first region thereof.

	However, Han et al teaches teach the polarization layer (520, fig 4) disposed the display unit (300) between the first surface of the substrate (100) and the polarization layer (520) wherein the first passivation layer (170) corresponds to the polarization layer.
	Therefore, before the effective filing of the claimed invention, it would have been obvious for those skilled in the art to modify the display device of Fujoka et al by using the polarization layer as being claimed, per taught by Flan et al, to provide the display device with improved image controlling light path operation in display. 
►	With respect to claim 17, Fujoka et al discloses a driver (230) with which the display unit is driven to display the image, the driver disposed in the second region of the substrate where in the second passivation layer corresponds to the driver.

Allowable Subject Matter
Claims 9-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 12/15/2021 have been fully considered but they are not persuasive.
	In regard to Applicant’s arguments on pages 7-10, Applicant argues that Han’s adhesive layer portion 180 does not include a first and a second portion which are spaced apart to each other and form a space therebetween which exposes the substrate 100. …” Since Han’s (adhesive layer) portion 180 
	The argument is not persuasive, since the rejection is based on Fujoka in view of Han.  Fujoka discloses, at the bending region, the end of  the first passivation layer (120/111) and the end of the second passivation layer (120/113)  define a space therebetween which exposes the substrate (220) to outside of the adhesive passivation layer 10 (text [0031]).   Han sees advantage of the space (opening 170OP) at the bending region with inclined sidewalls defined by inclined ends  (170a & 170b) of the first passivation layer and the second layers (separated portions of protective/passivation film 170)  to reduce stress problem of display device.  Combining the teaching of Han to Fujoka et al would provide the claimed display device with the end of the first passivation layer being inclined toward the second surface of the substrate, along a direction from the first region to the bending region and the end of the second passivation layer being inclined toward the second surface of the substrate, along a direction from the second region to the bending region. It is notice that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/THANHHA S PHAM/Primary Examiner, Art Unit 2819